DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu (US 20020070354 A1) in view of Utsumi (US 20160274474 A1) and Yoshizawa (US 20030010749 A1) and in further view of Choi (US 6,214,498 B2).
Regarding claim 1, Shimazu teaches a lithography apparatus for lithographying a photoresist layer on a substrate (electron beam proximity exposure apparatus, fig. 3, applied to sample 121), comprising:
A charged particle source (electron beam source 14) for providing a charged particle beam;
A charged particle optical element (condenser lens 18, [0007]) for collimating the charged particle beam into a collimated unfocused charged particle beam (fig 1, beam not focused to a point), wherein said collimated unfocused charged particle beam is applied onto a photoresist layer (resist layer 122, [0037]) on said substrate; and
A mask (30) positioned above said photoresist layer on the substrate without contacting the photoresist layer; and
A first stage (131, [0032]) for mounting the sample and a second stage (31) for mounting the mask,
Wherein said mask includes at least a pattern for blocking a portion of said collimated charged particle beam before said collimated charged particle beam arrived at said photoresist layer on said substrate (mask pattern projected on sample, [0007]).
Shimazu does not teach that the mask is a grounded metallic mask, or that the first and second stage move in a first direction such that the unfocused charged particle beam scans on the sample.
Utsumi teaches a method of scanning an electron beam over a substrate including moving a first stage (mask stage 46) and second stage (wafer stage 43) in a first direction such that an electron beam scans on a sample ([0076-0078], wafer stage and mask stage are scanned together by movable stage 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shimazu to include scanning the electron beam over the substrate by moving the mask and the substrate as taught by Utsumi, in order to controllably scan the electron beam without requiring a scanning apparatus so that a parallel electron beam can be achieved with no space charge effect and no aberration due to the scanning and deflection apparatus.
	Yoshizawa teaches a mask for electron beam lithography (paragraph 35) which may be metallic (membrane layer and membrane-supporting layer may be metal, paragraphs 38-39).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the mask of Yoshizawa for the mask of Shimazu in the system of Shimazu as a matter of selecting a known equivalent type of mask with reduced deformation for increased exposure accuracy (Yoshizawa, paragraph 21).
	Shimazu, Utsumi and Yoshizawa do not teach that the mask is grounded.
Choi teaches a grounded metallic mask (figure 3; mask with metal layers 42 and 420, upper metal layer is grounded, column 5 lines 48-49) for use in an electron beam lithography system (column 5 lines 7-8).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shimazu and Yoshizawa by grounding the metallic mask, as Choi teaches that this reduces heat load on the mask due to allowing electrons to dissipate to the ground.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu in view of Utsumi, Yoshizawa and Choi and in further view of Kim (Kim and Trumper, “High-Precision Magnetic Levitation Stage for Photolithography”, Precision Engineering Vol. 22, Issue 2, April 1998, p. 66-77.)
Regarding claim 2, Shimazu teaches a first stage (131) for mounting a sample (121) and a second stage (mask stage 36) for mounting the mask (grounded metallic mask in the combination with Yoshizawa and Choi, above).
Shimazu, Utsumi, Yoshizawa and Choi do not teach that the stages are maglev stages.
Kim teaches a maglev stage for use in a lithography system (high precision magnetic levitation stage, Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shimazu by substituting the maglev stages of Kim for the stages of Shimazu, as a matter of substituting a known equivalent type of stage used in the lithography art with the advantage of providing a high-precision stage with low positioning noise, a simple design and high reliability.
Regarding claim 3, Yoshizawa teaches that the metallic mask includes gold (paragraph 38).
Regarding claim 4, Yoshizawa teaches that the metallic mask has an upper opening (in pattern region 13, figure 1) and a lower opening (14) larger than the upper opening, and is coated with a film (membrane supporting layer 15) to enhance rigidity of the metallic mask.
Regarding claim 5, Shimazu teaches that the charged particle source provides electrons.
	Regarding claim 6, Shimazu teaches that the charged particle optical element is telecentric (i.e. the emerging beam is collimated, figure 3, so the lens pupil is at infinity).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu in view of Utsumi, Yoshizawa, Choi and Kim and in further view of Platzgummer (US 20050012052 A1).
Regarding claim 7, Shimazu, Utsumi, Yoshizawa, Choi and Kim teach all the limitations of claim 6 as described above. 
Shimazu et al. do not teach a booster below the condenser lens.
Platzgummer teaches a charged particle exposure system (apparatus 4, fig. 6) with a condenser lens system (13) and a booster (accelerator 32) below the condenser lens.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shimazu to have the booster taught by Platzgummer, in order to reduce image errors while maintaining resolution of the image as taught by Platzgummer (paragraph 42).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu in view of Utsumi, Yoshizawa, Choi and Kim and in further view of Ono (US 20030034460 A1).
Regarding claim 8, Shimazu teaches that the charged particle system includes an upper condenser lens (18).
	Shimazu does not teach a lower condenser lens adjacent to the mask.
	Ono teaches a mask lithography system having an upper condenser lens (11) and a lower condenser lens (12) adjacent to the mask for providing a collimated beam.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shimazu to have the lower condenser lens of Ono, in order to control the beam parallelism or to allow for the beam to be formed into a parallel beam after a shaping aperture or blanking apparatus between the condenser lenses such as that taught by Ono.

Allowable Subject Matter
Claims 9-11 and 13-18 are allowed. 
Claim 12 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9-11 and 13-18, the prior art does not teach or make obvious an exposure apparatus having a linear condenser lens which focuses a charged particle beam in a first direction and collimates the charged particle beam in a second direction, or a linear condenser lens including a Wien filter condenser lens.  Bertsche (US 7,391,034 B1) teaches non-axisymmetric lenses in an electron beam system but does not teach a collimator lens prior to a mask.
Regarding claim 12 the prior art does not disclose or make obvious a charged lithography apparatus having an in-situ inspection system comprising a transparent substrate for mounting a sample, a phosphor layer on the transparent substrate, a sensor array for receiving light from the phosphor layer and an optical element for projecting said excited light to the sensor array.
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 in view of Shimazu, Yoshizawa and Choi, Shimazu provides a charged particle beam which is collimated and deflected without being focused (figure 1, figure 7; beam strikes mask as collimated beam without being focused to a point; no lenses are in the system after the collimating lens 18).  Shimazu states that the resolution can be used to expose a fine pattern, but “fine” is a relative term of size and it is not clear that this term alone requires Shimazu to focus the beam, since “fine” can refer to the beam size as it exits the beam source and/or the size of the pattern being exposed; as argued above Shimazu does not teach a focusing lens and does not mention a need to focus the beam.   
While the beam of Shimazu may have aberrations if not focused, these aberrations do not appear to destroy the functioning of the beam of Shimazu.  In the Remarks the applicant shows that Kawamura teaches that the aberrations are an issue that requires adjustment of the collimating lens to keep the beam parallel, however this does not mean that the beam must be focused on the mask for the system to function; in fact Kawamura teaches keeping the beam parallel, i.e. unfocused, at the mask.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881